
	
		II
		110th CONGRESS
		1st Session
		S. 1658
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  protection for child custody arrangements for parents who are members of the
		  Armed Forces deployed in support of a contingency operation.
	
	
		1.Protection of child custody
			 arrangements for parents who are members of the Armed Forces deployed in
			 support of a contingency operation
			(a)Child custody
			 protectionTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
				
					208.Child custody
				protection
						(a)Restriction on
				change of custodyIf a motion
				for change of custody of a child of a servicemember is filed while the
				servicemember is deployed in support of a contingency operation, no court may
				enter an order modifying or amending any previous judgment or order, or issue a
				new order, that changes the custody arrangement for that child that existed as
				of the date of the deployment of the servicemember, except that a court may
				enter a temporary custody order if there is clear and convincing evidence that
				it is in the best interest of the child.
						(b)Completion of
				deploymentIn any preceding
				covered under subsection (a), a court shall require that, upon the return of
				the servicemember from deployment in support of a contingency operation, the
				custody order that was in effect immediately preceding the date of the
				deployment of the servicemember is reinstated.
						(c)Exclusion of
				military service from determination of child’s best interestIf a motion for the change of custody of
				the child of a servicemember who was deployed in support of a contingency
				operation is filed after the end of the deployment, no court may consider the
				absence of the servicemember by reason of that deployment in determining the
				best interest of the child.
						(d)Contingency
				operation definedIn this
				section, the term contingency operation has the meaning given
				that term in section
				101(a)(13) of title 10, United States Code, except that the
				term may include such other deployments as the Secretary may
				prescribe.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the following
			 new item:
				
					
						208. Child custody
				protection.
					
					.
			
